[Cite as State v. Yauger, 2021-Ohio-934.]


STATE OF OHIO                     )                IN THE COURT OF APPEALS
                                  )ss:             NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO
                                                   C.A. No.     29930
        Respondent

        v.

RICKIE LEE YAUGER                                  ORIGINAL ACTION IN
                                                   HABEAS CORPUS
        Petitioner




Dated: March 24, 2021


        PER CURIAM.

        {¶1}     Relator Rickie Lee Yauger has filed a petition asking this Court for a writ

of habeas corpus ordering his release from custody. The State of Ohio has moved to

dismiss.       Because Mr. Yauger’s petition does not comply with the mandatory

requirements of R.C. 2969.25, this Court must dismiss this action.

        {¶2}     Mr. Yauger failed to comply with the statutory filing mandate that requires

this Court to dismiss this case. R.C. 2969.25 sets forth specific filing requirements for

inmates who file a civil action against a government employee or entity. The state of

Ohio is a government entity and Mr. Yauger, incarcerated in the Lorain Correctional

Institution, is an inmate. R.C. 2969.21(C) and (D). A case must be dismissed if an inmate

fails to comply with the mandatory requirements of R.C. 2969.25 in the commencement

of the action. State ex rel. Graham v. Findlay Mun. Court, 106 Ohio St.3d 63, 2005-
                                                                                  C.A. No. 29930
                                                                                      Page 2 of 2

Ohio-3671, ¶ 6 (“The requirements of R.C. 2969.25 are mandatory, and failure to comply

with them subjects an inmate’s action to dismissal.”).

         {¶3}   Mr. Yauger did not pay the cost deposit required by this Court’s Local

Rules.    He also failed to comply with R.C. 2969.25(C), which sets forth specific

requirements for an inmate who seeks to proceed without paying the cost deposit. Mr.

Yauger filed an affidavit of inability to prepay or give security for costs which asked this

Court to waive prepayment of the cost deposit. He did not, however, file a statement of

his prisoner trust account that sets forth the balance in his inmate account for each of the

preceding six months, as certified by the institutional cashier, as required by R.C.

2969.25(C).

         {¶4}   Because Mr. Yauger did not comply with the mandatory requirements of

R.C. 2969.25, the case is dismissed. Costs taxed to Mr. Yauger.

         {¶5}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. Civ.R. 58.




                                                    DONNA J. CARR
                                                    FOR THE COURT
TEODOSIO, J.
CALLAHAN, J.
CONCUR.

APPEARANCES:

RICKIE LEE YAUGER, Pro se, Petitioner.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN,
Assistant Prosecuting Attorney, for Respondent.